Title: To Benjamin Franklin from Isaac Norris, 31 July 1759
From: Norris, Isaac
To: Franklin, Benjamin



Dear Friend Benjn Franklin
Fairhill, July 31th. 1759
Just on closing my last Letter which was on the 14th of June last I added a figure 1 before the 4 though it was actually wrote on the 4th of that Month and being called off from adding a few lines to explain the difference Situation between those Dates it will be incorrect in some Points unless it is read upon its true time and considered in that Light, for about the 14th I got an Order from the Commissioners for Some publick Mony to be paid to Me for discharging the Agents Salarys as well as for a further Supply to your Self if there should be Occasion in pursuance of two Resolves of Assembly of the 3d of February and 1st of April 1757 which will appear by the Votes of that Year.
General Amherst came to Philadelphia on the 9th of April last, and the time for beginning the ensuing Campain pressing, he left us on the 11th before Noon. At his Request I had a long and free Conference with the General on the Tenth and on the same Day the Commissioners waiting upon him he entered immediatly into the Business of the Supplies for the ensuing Year, A Bill then lying before the Governor for that Purpose, the Issue of those Conferences will appear by General Amhersts Letter to our Governor a Copy of which the Governor favoured me with as well as some other Papers of Importance which I shall inclose. No. 1 is a Duplicate of General Amhersts Letter on or rather previous to his passing the Supply Bill. No. 2 is a Copy of a Letter from General Stanwix to pass the ReEmitting Act in the three Lower Counties. No. 3 Gen. Stanwix to Governor Denny to pass Our ReEmitting Act &c. No. 4 is a Letter From General Amherst in vindication of the Governors Conduct in passing The Bill for Reemitting our Mony and lending £50,000 to Colonel Hunter for the Use of the Crown and No. 5 is the Speech Governor Denny made to the Council on resolving to pass the Act for Recording Warrants and Surveys &c.

As the Governor assured me that he would give his assent to our Supply Bill about Five or Six Days before he enacted it into a Law I had the Opportunity of giving you very early intelligence of it by the E[arl] of Leicesters Packet Captain Morris who arrived in thirty Days so that you very probably had Notice of it before the End of May.
The Law for Recording Warrants and Surveys &c. is in my Opinion a Just and equitable Law between the Proprietaries and the People and as it is not connected with any immediate Business or Interest of the Crown it may require more attention and well deserves all possible diligence and Care to get it confirmed by the King in which I think no reasonable Expence should be spared. The ReEmitting Act may have its Merit but all Circumstances considered, it passed the House without any concurrence of mine and I have no Share in it; but as it is a Law of the Province and the repeal of it would involve us in great Difficulties I cannot doubt you will use your best Endeavours to get it approved as well as the Act for the Relief of the Heirs Divisees and Assigns of Persons born out of the Kings Leigeance &c. which I think is a Righteous and valuable Law.
The passing of these Acts, and the Confirmation of them at Home, will go a great way towards settling our Differences with the Proprietors and I hope bring them to a Sence of their true Interest and may probably induce some of them once more to come among us; especially as the Governor assures me he has wrote to Secretary Pitt about ten Months ago to insist on the Proprietors’ being sent over to be answerable for their Own Conduct for he could not under his present Instructions answer for his as a Governor either to His Majesty or the People committed to his Care.
I am now to inform you That no Person whatever either had or could take a Copy of a free paragraph in One of your former letters relating to the Proprietors from me. I know too well the Nature of such open Intelligence and the Ill use which might be made of it to suffer any Thing of the kind; but have been informed you wrote to the same Purport to One of the then Committee and if so it might have been obtained from thence, and yet I must not omitt to say that I thought it my Duty to shew it to the Comittee who had it in their Hands for some Time, but I can and do assure you no Copy was ever taken whilst it remained in My Possession nor at any other Time with my knowledge or Assent, This however may, and I presume will, have its effect upon all those who have a Right to see our publick Intelligences.
I will close this Letter with the Advice of two First Bills of Exchange now Transmitted. John Hunter on Messrs. Thomlinson & Company for £500. each and refer to a further Account of the Bills of Exchange in a Separate Paper: and if any Thing material shall come to my Notice will continue to trouble you as Occasion and Opportunities present themselves. I am with great Respect your Assured Friend
Isaac Norris
PS to the above Letter By the Chippenham Captain Spain




An Account of the Bills of Exchange
  Sterling
1 My Order on the Executors of Doctor Logan
  £200



2 John Hunter on Messrs. Thomlinson & Company No. 732
  300
  0



    
        
            
                3 Anthony Stoker on George Campbell
                £200
                0
                
            
            
                Ditto on Ditto
                131
                8
                0
            
            
                Ditto on Ditto
                30
                17
                2
            
        
    
    362
    5
    2

4 John Hunter on Messrs. Thomlinson & Company No. 1049
  200
  0


5 Peter Razor on Richard Partridge
  40
  0



    
        
            
                6 Josha Howell on Messrs. Wm and Richard Baker
            
          
              No. 5020
    £1000
    0
    
        Ditto on Ditto No. 5021
        1000
        0
    
        
    
    2000
    0
    0

  
  
    
        
            
                7 John Hunter on Messrs. Thomlinson & Company
            
          
              No. 1492
    £ 500
    0
            0
          
    
        Ditto on Ditto No. 1493
        500
        0
    
        
    
    1000
    0
    0

  

  
  

    
    £4102
    5
    2
    
     
Of These
No. 1 and 2 are come to Hand per Advice
3 I have already Sent the First Second and Third
  4 I now enclose the Third Bill sent two before
  5 ———— The Third Bill ut supra 
  6 I now Send the Second Bills
  7 I send the First Bills herewith

I wrote the above Letter some Days ago we are now come to the 5th of August and have just received an Account of the Reduction of Niagara and Ticonderoga, and that the Forces are landed before Quebeck and are bombarding it, of which you will receive more particular Accounts from N York or directly by Express. This will make our Western Expedition unactive[?] and in all probability successful. ’Tis said that Six Hundred Prisoners were taken on the surrender of Niagara. Col. Amherst sailed in the Packet a few Days ago with an Account of the taking of Ticonderogo. Niagara surrendred since on the 26th of July.
  NB Niagara surrendered on the 24th of July


